Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00077-CV

                             Harry Oliver WINKENHOWER,
                                         Appellant

                                          v.
                 George Allan Smith, independent executor of the Estate
George Allan SMITH, Independent Executor of the Estate of Lyda Catherine Smith, Deceased,
                                       Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CV-14-0000018
                       Honorable M. Rex Emerson, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      It is ORDERED that appellee recover costs of appeal from appellant.

      SIGNED November 10, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice